In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00036-CR

DAVID ALLEN STEEN, Appellant               §    On Appeal from the 213th District
                                                Court
                                           §
                                                of Tarrant County (1442404D)
V.                                         §
                                                October 4, 2018
                                           §
                                                Opinion by Justice Birdwell
THE STATE OF TEXAS                         §
                                                (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the

assessment of court costs of $289. It is ordered that the judgment of the trial court is

affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Wade Birdwell_________________
                                         Justice Wade Birdwell